Case 3:21-mc-00064-K Document1 Filed 05/27/21 Pageiofé PagelD1

AQ 451 (Rev. 12/12) Clerk’s Certification ofa Judgment to be Registered in Another District

  

UNITED STAT

 
 

. COURT

for the
Western District of North Carolina

)
)

 

Matthew E. Orso
Plaintiff
Vv.
Todd Disner et al
Defendant

Civil Action No. 3:14-cv-00091-GCM

CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT

I certify that the attached judgment is a copy of a judgment entered by this court on @date) —-- OB/14/2017_ i,

I also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending
before this court, the time for appeal has expired, and no appeal has been filed or, if one was filed, it is no longer
pending.

Date: 12/01/2020 a
CLERK OF COURT

ye iy

Signature of Clerk or Depur\Clerk

 

 
Case 3:21-mc-00064-K Document1 Filed 05/27/21 Page 2of6 PagelD 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION

 
  
 

   

 

Certified to be.a tue and
KENNETH D. BELL, in his capacity as court- correet vopy of the original.
appointed Receiver for Rex Venture Group, US. District Court:
LLC d/b/a ZeekRewards.com, Frank G. Johns, Clerk.

Ned Diairct dl N. 0.

Plaintiff,

VS.

 

)

)

)

)

)

)

)

TODD DISNER, in his individual capacity and )

in his capacity as trustee for Kestrel Spendthrift )

Trust; TRUDY GILMOND; TRUDY ) No. 3:14-ev-91

GILMOND, LLC; JERRY NAPIER; DARREN )

MILLER; RHONDA GATES; DAVID )

SORRELLS; INNOVATION MARKETING, )

LLC; AARON ANDREWS; SHARA )

ANDREWS; GLOBAL INTERNET )

FORMULA, INC.; T. LEMONT SILVER; )

KAREN SILVER; MICHAEL VAN )

LEEUWEN; DURANT BROCKETT; DAVID )

KETTNER; MARY KETTNER; P.A.W.S. )

CAPITAL MANAGEMENT LLC; LORI JEAN )

WEBER; and a Defendant Class of Net Winners )
)
)
)

in ZEEKREWARDS.COM;

Defendants.

 

FINAL JUDGMENT
In accordance with the Court’s Order Granting Entry of Final Judgment Against Certain
Net Winner Class Members, Final Judgment is hereby entered against each of the-class members
listed on the following single page attachments in the amounts listed therein, which are comprised
of net winnings from the ZeekRewards scheme and prejudgment interest, calculated at the North
Carolina statutory rate of 8% per annum from August 17, 2012, which is on or after the date of the
last fraudulent transfer payment on which liability is based, to November 29, 2016, the date of the

Summary Judgment Order in this action. See N.C. Gen. Stat. § 24-4, 5 (2001); Doc. #142. An

Case 3:14-cv-00091-GCM Document 179 Filed 08/14/17 Page 1 of 2

 

 
 

 

Case 3:21-mc-00064-K Document1 Filed 05/27/21 Page3of6 PagelD3

index of the individual class members and the amount of the Judgments against them is a Iso
attached.

Post-judgment interest shall accrue on the entire Final Judgment, including the award. of
prejudgment interest, at the rate specified under 28 U.S.C. § 1961 from the date of entry of this
Judgment until paid in full.

The Court confirms each amount listed in the attachments is the Final Judgment of the
Court against each respective Defendant and hereby authorizes the Receiver to pursue appropriate
collection proceedings.

SO ORDERED.

Signed: August 14, 2017

i

Graham C. Mullen ike,
United States District Judge

 

2

Case 3:14-cv-00091-GCM Document 179 Filed 08/14/17 Page 2 of 2
 

 

Case 3:21-mc-00064-K Document1 Filed 05/27/21 Page4of6 PagelD 4

 

In accordance with the Court’s Order Granting Entry of Final Judgment Against Certain
Net Winner Class Members, Final Judgment is hereby entered against
Defendant MABEL CARPENTER in the amount of $34,838.99 which is comprised of
$25,942.12 in net winnings from the ZeekRewards scheme and $8,896.87 in prejudgment
interest.  Post-judgment interest shall accrue on the total amount of this Judgment,
including prejudgment interest, at the rate specified under 28 U.S.C. § 1961 from the

date of entry of this Judgment until paid in full.

Cartilied fo hea true and
f theoriginal

 
 

U.S, District Court
Frank G, Johns, Clark
astern District of N.C.
lta ee?

   

Case 3:14-cv-00091-GCM Document3sf9-2 Filed 08/14/17 Page 3813 of 6861

 
Case 3:21-mc-00064-K Document1 Filed 05/27/21 Page5of6 PagelD5

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

CHARLOTTE DIVISION

 

MATTHEW E. ORSO, in his capacity as court-
appointed Receiver for Rex Venture Group,
LLC d/b/a ZeekRewards.com,

Plaintiff,
VS.

TODD DISNER, in his individual capacity and
in his capacity as trustee for Kestrel Spendthrift
Trust; TRUDY GILMOND; TRUDY
GILMOND, LLC; JERRY NAPIER; DARREN
MILLER; RHONDA GATES; DAVID
SORRELLS; INNOVATION MARKETING,
LLC; AARON ANDREWS; SHARA
ANDREWS; GLOBAL INTERNET
FORMULA, INC.; T. LEMONT SILVER;
KAREN SILVER; MICHAEL VAN
LEEUWEN; DURANT BROCKETT; DAVID
KETTNER; MARY KETTNER; P.A.W.S.
CAPITAL MANAGEMENT LLC; LORI JEAN
WEBER; and a Defendant Class of Net Winners
in ZEEKREWARDS.COM;

Defendants.

 

ASSIGNMENT OF JUDGMENT

New ee eee eee eee le eee ei iO iO i os eae

No. 3:14-ev-91

This ASSIGNMENT OF JUDGMENT (this “Assignment”) is made as of the 16" day of
December, 2019, by Matthew E. Orso, solely in his capacity as court-appointed Receiver for Rex
Venture Group, LLC d/b/a ZeekRewards.com, (“Assignor’”) to Nationwide Judgment Recovery,
Inc. (as the designee of Big Sky Research Bureau, Inc., the “Assignee”) pursuant to, and in
furtherance of, the arrangements provided for and in that certain Purchase Agreement by and
between Assignor and Assignee, dated as of May 30, 2019, as amended (collectively, the

Agreement”).
Case 3:21-mc-00064-K Document1 Filed 05/27/21 Page6of6 PagelD 6

NOW THEREFORE, based on the foregoing and for valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Assignor hereby sells, transfers and assigns
to Assignee, in respect of the above captioned proceedings, all rights and interests of Assignor in
and to those certain Judgments entered in the above referenced action at docket number 179,
including each of the individual judgments referenced on docket number 179-2, without
recourse, representation or warranty, except as provided for in the Agreement.

THE SALES, TRANSFERS AND ASSIGNMENTS PROVIDED FOR HEREIN ARE
EXPRESSLY SUBJECT, IN ALL RESPECTS, TO THE TERMS AND PROVISIONS OF THE
AGREEMENT, WHICH ARE INCORPORATED HEREIN BY THIS REFERENCE.

This Assignment shall be governed by, and construed in accordance with, the laws of the
State of North Carolina.

IN WITNESS WHEREOF, Assignor has executed this Assignment effective as of
December 16, 2019.

Assignor:

a mia

Matthew E. Orso, not individually, but solely in his
capacity as court-appointed Receiver for Rex Venture

7 Group, LLC dba ZeekRewards.com and its Estate
STATE OF K\ockh Casaliinn
COUNTY OF \\ \ Ad enlours,

I certify that the following person(s) personally appeared before me this day, each
acknowledging to me that he or she signed the foregoing document:

OCGd.
(name(s) of principal(s))

Date: NEC? wou \L 401% Os C. ath,
Notary Public U
Print Na €: og Cc. Garlle,

My commission expires: Ror \ ng Q vXa

Joan C. Bartiey
Notary Public

Mecklenburg County, NC

y Commission Expires Apr. 28, 2022

 

 

 
     
  

  
 
   
       
